Exhibit 21.1 ICO, Inc. – Subsidiaries Subsidiary State of Incorporation or Organization Additional Names Under Which Entities do Business Bayshore Industrial, L.P. Texas, U.S.A. Bayshore Industrial Courtenay Polymers Pty Ltd. Australia Courtenay Polymers ICO (UK) Limited U.K. ICO UK; ICO Polymers ICO Europe B.V. The Netherlands ICO Global Services, Inc. Delaware, U.S.A. ICO Holdings Australia Pty Limited Australia ICO Holdings New Zealand Limited New Zealand ICO Holland B.V. The Netherlands ICO Holland; ICO Polymers; Wedco ICO P&O, Inc. Delaware, U.S.A. ICO Polymers do Brasil Ltda. Brazil ICO Polymers; ICO Polymers do Brasil ICO Polymers France S.A.S. France ICO Polymers France ICO Polymers Italy S.r.l. Italy ICO Polymers Italy ICO Polymers North America, Inc. New Jersey, U.S.A. ICO Polymers; Wedco ICO Technology, Inc. Delaware, U.S.A. J.R. Courtenay (N.Z.) Limited New Zealand JR Courtenay J.R. Courtenay Sdn Bhd Malaysia Soreco S.A.S. France Soreco Wedco Technology, Inc. New Jersey, U.S.A. ICO Polymers Middle East LLC Dubai, U.A.E.
